EHRLICH, C. J.
The statute authorizing supplementary proceedings has not abolished the old remedy by creditors’ bill,— Hart v. Albright (Super. N. Y.) 18 N. Y. Supp. 718,—in respect to which the old chancery powers remain. In supplementary proceedings the powers conferred are statutory only, and the produc*1077tian of books must be enforced by subpoena duces tecum, as in an action. Black v. Curry, 1 Civ. Proc. R. 193. When the examination is concluded, or adjourned for the day, the books may be taken away by the person examined, and returned whenever and as often as they are required for use on the examination; but there is no power to compel the witness to leave the books with the referee, for the inspection or scrutiny of creditors. The chancery rules referred to by the referee were in aid of the inherent powers of the old court of chancery, and do not apply to the limited jurisdiction conferred by the statute in reference to supplementary proceedings. Motion to punish for contempt in declining to obey order of referee denied, without costs.